Citation Nr: 0101270	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  95-29 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
liver disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from February 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the St. Louis, Missouri, Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In a rating decision dated in May 1993, the RO denied 
entitlement to service connection for hepatitis and cirrhosis 
of the liver, and apprised the veteran of that determination; 
he did not timely appeal.

2.  The evidence submitted subsequent to the May 1993 
determination is not cumulative and duplicative, bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1993 rating decision that denied entitlement to 
service connection for a liver disorder is final.  38 U.S.C. 
§ 4005(c) (1988)[38 U.S.C.A. § 7105(c) (West 1991)]; 
38 C.F.R. § 20.1103 (1992) [38 C.F.R. § 20.1103 (2000)].

2.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a liver disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the May 1993 rating 
action will be briefly summarized below.

The veteran's service medical records reveal that he 
sustained a gunshot wound to the left thigh in May 1970.  The 
wound was debrided and subsequently closed; malaria, 
controlled, was also noted.  Service connection for a gunshot 
wound to the left thigh and malaria was granted in October 
1970.

In a July 1971 VA examination the veteran denied any 
recurrence of malaria.  A liver disorder was not indicated.  
There was no indication of jaundice.  During VA 
hospitalization in July and August 1979 physical examination 
did not yield any abnormal liver results.  The veteran 
reported occasional alcohol use.

VA forms for the exchange of beneficiary information and 
request for administrative and adjudicative action (VA Form 
10-7131) show hospital admissions from 1986 to 1992 for 
alcohol abuse and dependency.  In 1988 hepatic disease was 
also indicated as an admission diagnosis.  

In his July 1992 claim, the veteran said that his current 
liver problems were because of his service-connected malaria.

A July 1992 VA pathology report included a history of 
positive hepatitis C results on a hepatitis panel in June 
1992.  During VA hospitalization in September 1992, it was 
noted that the veteran had had multiple hospitalizations for 
cirrhosis of the liver with diagnoses of cirrhosis and 
history of hepatitis C antibody on hospitalization in June 
and July 1992.  During a December 1992 VA hospitalization, 
diagnoses included cirrhosis of the liver.  The veteran 
remarked at this time that he had contracted hepatitis while 
in the military.

The RO denied the veteran's claim in May 1993 on the basis 
that liver disease, including hepatitis, was not shown in 
service and that there was no evidence of "a relationship 
between hepatitis/liver disease and the malaria incurred 
during service."

The evidence which has been added to the record since the May 
1993 rating decision will likewise be summarized below.

Additional service medical records were included in the 
claims file subsequent to the May 1993 decision, although the 
date of receipt of such records is unclear.  These records 
reflect that in May 1970 the veteran underwent debridement 
and irrigation for his gunshot wounds to the left thigh and 
abdominal wall abrasions.  Notes taken at that time 
specifically state that he was not given any blood during 
this procedure.  Later in May 1970, the veteran underwent 
delayed primary closure.  There is no evidence that blood was 
used during this procedure.  The veteran tested positive for 
malaria in May 1970, and he was then treated for malaria.  By 
the end of May 1970, his malaria was under control.

VA inpatient and outpatient treatment records from September 
1992 to February 1998 show treatment for liver disease 
variously diagnosed as end stage liver disease, status post 
orthotopic liver transplant due to alcohol/hepatitis C, 
Laennec's cirrhosis ("cirrhosis of the liver closely 
associated with chronic excessive alcohol ingestion," 
Dorland's Illustrated Medical Dictionary 273 (26th ed. 1974)) 
and liver disease secondary to alcohol abuse and hepatitis C.

In an April 1993 psychiatric examination the veteran 
described a history of alcoholism beginning in 1975 and until 
1991, drug abuse in Vietnam and intravenous drug abuse in the 
past.  An orthotopic liver transplantation was undertaken in 
June 1993.  A history of malaria was also noted in the 
treatment records.  In May 1997, he was diagnosed with 
hepatitis C and hepatocellular carcinoma.  

The veteran was afforded a special VA examination in April 
1995.  The gastroenterologist who performed the examination 
was of the opinion that his cirrhosis had been secondary to 
chronic active hepatitis C and/or ethanol.  It was also 
commented that the veteran was then experiencing a well-
functioning liver transplant graft with asymptomatic 
recurrence of hepatitis C.

In statements of September 1994, July 1995 and August 1995, 
the veteran contended that he had contracted hepatitis C 
while in service.  He said that hepatitis C was contracted 
via in-service treatment and a blood transfusion required 
during in-service surgery for combat wounds and that 
hepatitis C and alcoholism produced his cirrhosis of the 
liver.  The veteran, too, argued that the malaria he 
contracted while on active duty played a role in his 
contracting hepatitis.

In May 1997, the Board remanded the case to the RO for 
further development.  In May 1998 the RO attempted to procure 
additional service medical records, but no further records 
were available.  Additional VA medical records, described 
above, were previously obtained.  Because the veteran's claim 
was not reopened by the RO, he was not scheduled for a VA 
examination.

Legal Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Finality of Decisions and Reopening Claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2000) (formerly, 38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. § 20.1103 (2000)).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Analysis

In a May 1993 rating action, the RO denied service connection 
for both hepatitis and cirrhosis.  As the veteran did not 
submit an appeal as to this claim, that decision became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

When the RO issued its decision, only a portion of the 
veteran's service medical records were of file.  The claim 
was denied on the basis that liver disease, including 
hepatitis, was not shown in service, and that no relationship 
between the veteran's in-service (and service-connected) 
malaria and his current liver disease and hepatitis was 
shown.

Subsequent to the final May 1993 decision, the RO received 
additional service medical records which were new to the 
claims file and not merely duplicates of previously obtained 
service medical records.  38 C.F.R. § 3.156(c) provides that 
where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to VA.

The veteran contends not only that his liver disease was 
caused by his service-connected malaria, but also that his 
liver disease resulted from blood transfusion(s) he received 
when he was treated for combat wounds in service.  The 
records received since 1993 contain additional clinical 
treatment records pertaining to the treatment he received for 
his wounds in service.  Because such records pertain directly 
to the issue raised by the veteran and to a theory of 
entitlement not raised or considered by the RO in 1993, they 
are probative and material to the matter being considered, 
and they must be considered to fairly decide the claim.

In short, the "new" service medical records are clearly 
relevant to the veteran's claim.  This additional evidence is 
new, and is material, and, consequently, the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a), (c).  
The matter is further discussed in the remand portion of this 
decision insofar as additional development is indicated to 
fulfill VA's duty to assist prior to a determination on the 
merits.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a liver disorder is 
reopened; to that extent only the appeal is granted.  


REMAND

The veteran contends that service connection is warranted for 
a liver disorder, arguing a) that his service-connected 
malaria led to liver problems; b) that his service-connected 
malaria caused hepatitis C, which the record reveals was one 
of two factors in developing cirrhosis of the liver; and, c) 
that he actually contracted hepatitis C, by blood transfusion 
or otherwise, while on active duty (and the hepatitis 
resulted in liver damage).

The Board has herein above reopened the veteran's claim of 
entitlement to service connection for a liver disorder.  
Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such duty includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103).

Therefore, to avoid prejudice to the veteran, the case is 
remanded for the RO to conduct a de novo review of the 
complete evidentiary record and to obtain a medical opinion 
as to the etiology of existing liver disorder.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  Records of VA hospitalizations 
as indicated on multiple VA Forms 10-7131 from 1979 to 1992 
should be obtained.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. 

2.  The RO should request that the 
veteran furnish information as to any 
treatment he has received for hepatitis, 
malaria and or a liver disorder, or other 
medical treatment pertinent to the 
question at issue, since service.  The RO 
should then take all necessary steps to 
obtain copies of those records not 
already part of the claims folder, 
advising the veteran if any records 
requested are unavailable.

In any event, the RO should obtain 
reports of VA hospitalization of the 
veteran as indicated on VA Forms 10-7131 
from 1979 to 1992, including but not 
limited to VA medical facilities in 
Gulfport, Mississippi, Memphis, 
Tennessee, Albuquerque, New Mexico 
(1988), Poplar Bluff, Missouri, North 
Little Rock, Arkansas, and St. Louis, 
Missouri.  The RO is referred to the 
cited forms for dates of the 
hospitalizations.  Reasonable efforts 
must be made to obtain these records, and 
any failure to obtain them must be 
explained and documented in the claims 
folder.

3.  Thereafter, the RO should schedule 
the veteran for examination.  The 
examiner must review the claims folder, 
to include any additionally associated 
medical records, before completing the 
examination report.  The examiner is 
requested to provide opinions as to 
whether it is at least as likely as not 
that:

a)  The veteran developed hepatitis C 
during or as a result of active service 
or any treatment therein.

b)  The veteran's service-connected 
malaria caused or aggravated an existing 
liver disorder, to include hepatitis 
and/or cirrhosis.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to service 
connection for a liver disorder.  If the 
benefit sought on appeal remains denied 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Holly E. Moehlmann 
	Member, Board of Veterans' Appeals

 

